The opinion of the court was delivered by
HustoN, L
—This was an appeal from a justice of the peace, who gave judgment against the overseers for the sum of $43. In court a *434narr. was filed on a quantum meruit for providing meat, drink, washing, lodging and receiving John Barling, a pauper. The jury found for the plaintiff #28 02.
The testimony made out the following case: While the state was making the canal up the Juniata, through Mifflin county, John Hawley, a contractor, hired, in April, 1828, John Barling as a laborer. Barling had come from the state of New-York, and had no place of settlement in this state. Here I must notice a lamentable defect of precision in the dates of the following occurrences. About the last of May, Barling’s knee and leg were badly shattered, by a rock falling on him — this was in Fermanah township —after applying to two other persons in. that township, who declined receiving the wounded man, Hawley, ontheadvice of Shull, who kept a tavern in Fermanah, sent for McCoy, who lived across the river Juniata, in Milford township, who agreed to take him, and Hawley promised to malee provision for Mm; or that provision should be made for his relief; and Barling was removed, to Milford township. After a short time, Hawley told McCoy he would be no longer answerable for his support, and that he must take the course of the law.
Hawley says Barling was maintained six days by him; on the 13th of June McCoy applied to two justices of Fermanah township, who made an order of maintenance on the Overseers of the Poor of Milford. This was left for three days at the house of one Wright; when it was given to the Overseers of Milford did not appear; it was in the possession of one of them on the 7th of July, as he acknowledged at the trial before the justice; but no one asked, nor did he state, when he received it. The witness says Barling died the 26th of July; but this suit was commenced the 2d of July, and the case heard on the 7th. I then take it he died in June. The demand of McCoy was #61. Hawley stated the money due by him to Barling, was only sufficient to pay his expenses for six days, which he paid to McCoy.
Our books show but few decisions on the construction of the laws for the support of the poor. Many acts of assembly had passed on this subject, and on the 9th of March, 1771, an act was passed, intended to form a complete system, and supersede all prior laws. This act was made perpetual by the act of the 25th of March, 1782.
It is, however, singular that although it is assumed in many parts of the law, (particularly the 22d, 25th, and preamble to the 27th, and the 27th sections,) that every person who is unable to support him or herself, shall be maintained, by the Overseers of the township where such person is, when he becomes helpless; yet there is no direct provision, that such pauper shall be so maintained, in any part of the act. The law had made so many provisions for gaining *435a settlement, that it seems to have been assumed that every person would have a settlement somewhere; and it directs that the expense of maintaining a pauper, until he can be removed, or of burying him, in addition to maintenance, if he dies, shall be recovered from the township where his settlement was. If he had no settlement, no such recovery can be had, and the expense of maintenance remains on the township in which such pauper was when he required relief. Our courts have always so considered it, and I believe so has every other person. The order of maintenance is as well known as the order of removal, though the former is no where expressly directed by the act. See 2 Yeates, 164. 12 Serg. & Rawle, 292. The present case, independently of the question decided, presents possibly some others, between different parties who are not before us, and on which we do not give any opinion. I mean, how far Hawley is liable to McCoy, and whether Fermanah township, was not liable to support the man whose leg was broken in that township, he having no settlement elsewhere, and to bury him when he died of the wound. We have' here only to decide on the liability of Milford township.
In 6 Serg. & Rawle, 563, Phila. v. Bristol, some particulars are stated which may he useful here: A woman who has a settlement in one township, is taken in labor in another, she cannot be removed for some time; she must be maintained until she is able to move, and must be maintained by the township where she is, and redress had from that where she has a settlement — if she has no settlement, the expense remains on those where she was taken ill. Generally, abastard child is to be supported where it is born. To this exceptions are stated, as where a woman pregnant of a bastard, is, immediately before delivery, removed to another township by collusion, or where the child' is born pending an order of removal, and is then settled on the township against which judgment is given, or where the mother is taken in labor in travelling under the order of removal and the child is born in an intermediate township, and some other cases. And it is there settled that when a female servant pregnant with a bastard child, is put to hired lodgings to be delivered, in a township different from where her master lived, she may be removed to where she is settled, as likely to become' chargeable; though the master engaged the lodgings, and is able to pay for them, and that although the master had no such intention, yet it was a fraud on a township to send such a woman from her master’s house, to a township where she has no settlement; and then make that township liable for the support of the bastard.
The case in 12 Serg. & Rawle, 292, in some respects resembles the present: in one at least, it is essentially different: that case *436proves that a stranger wounded or sick, must be supported by the township where he is at the time, and the person in whose house he is, can, by proceeding- properly, recover for the time, before, as well as after application to the Overseers. That the omission of the Overseers to put the indigent person on the poor book, does not destroy the right of recovery against them, and distinctly recognizes the principle, that a person who has no settlement, must be supported where he falls helpless.
According, that case Fermanah was bound to support him, the instant he wras disabled, at its own expense, if he had no settlement, with recourse to the place where he had a settlement, if he had such settlement.
Perhaps if he had been carried by persons unknown to Milford after he was wounded, and left there, till found by some person, Milford must have supported him; and when he died, buried him at its own expense; unless it could have recourse to Fermanah, or the persons who removed him to Milford.
This is not that case, he was removed to Milford, when actually crippled — wounded mortally, by persons well known and voluntarily, (not crippled when brought to his door, but,) received on a previous agreement by McCoy, that he should be brought to Milford, from Fermanah, and this on some promise by those who brought him, that provision for his support should be made. I do not say that Hawley or McCoy intended a fraud on Milford, but most clearlytit was one, and in its consequence, if Milford is liable, most palpably so.
The fact stated, and so often repeated in the argument, that ho had some funds, can deceive no one: A shilling or ten shillings, are funds to get a breakfast, or a day’s boarding, but to support a man while the leg and knee are shattered by the falling of a rock on it, are in fact the samo as if only one cent or not a cent was in the pocket.
I can at once perceive, that one or two persons in Fermanah, having refused to take the man into their houses, and the cruelty and barbarity of dragging him for miles down the river,- struck the judge, and he seems to have thought of the humanity of McCoy, in taking him into his house. I would have thought better of that, if he had not charged so enormously for the exercise of it. Let us consider the matter. On application to the Overseers of Ferman-ah, they must have provided for him, and on their application, a house would soon have received him. If instead of this, it is once settled, that by individuals refusing and advising to go further, a sick or wounded stranger can be got into another township, and the burden of maintenance cast on that township, it will encourage and increase the barbarity of refusing a wounded man in*437to the house. As it is, whoever admits him, is sure to be paid, on applying to the Overseers of his own township, though the poor tax may be increased. Ey the mode pursued in this case, the township is protected from 'maintenance, and the burden is thrown on the first township in which a man can be found, who will receive him in expectation of getting two dollars a day while he stays. Let it be understood, I am not speaking of the case where a sick or wounded man comes to the door, and asks admission; in such a case, humanity requires that he should be received, and the law provides, that the householder shall be paid. This is not such a case. McCoy assisted to bring him into Milford on an agreement of some kind. Milford was not liable, and would not have been, but for this act of McCoy. I care not whether the motives of Shull, who advised applying to McCoy or of Hawley, or McCoy, were good or bad. Let them answer to one another for these doings. These agreements or contracts, cannot affect or render liable tiiose who never knew or heard of them, nor alter the law and remove a burden from one township to another, at least not in favor of, or in case of the very man whose alone gave color to the claim.
If the two Overseers of the poor of Milford, had been present, .and from the purest humanity had agreed and assisted to remove this rpan to Milford, had assessed a tax and paid his support and burial expenses, the auditors could and would have rejected their account, and they individually must have borne the expense. Humanity is amiable, and in this country is common; but it is and must be exercised by every individual himself, on his own funds, or personal exertion; when it requires compensation at the expense of others, and especially very large compensation, it ceases to be a virtue. As a court, we cannot change the law, even where we believe it grievous. We commend its exercise — but in deciding on the poor laws, in cases where the humane applies for redress under them, we must take the law as it is written, and it contains no provision, that a man who on a contract, brings a man badly wounded and pennyless, from a township which is liable to support him, into one which is not so bound, can compel the latter to pay him for his support.
Judgment reversed, and venire de novo awarded.